IN THE
                        TENTH COURT OF APPEALS

                               No. 10-22-00204-CR

SOSIMO BALLALBA GONZALEZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                         From the 361st District Court
                             Brazos County, Texas
                       Trial Court No. 13-05235-CRF-361


                         MEMORANDUM OPINION


      Sosimo Ballalba Gonzalez filed a pro se notice of appeal from the trial court’s

denial of his motion for judgment nunc pro tunc. We do not have jurisdiction of an

appeal from an order denying a motion for judgment nunc pro tunc. Everett v. State, 82

S.W.3d 735, 735 (Tex. App.—Waco 2002, pet. dism’d).

      Accordingly, we dismiss this appeal for want of jurisdiction.



                                        MATT JOHNSON
                                        Justice
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Appeal dismissed
Opinion delivered and filed June 22, 2022
Do not publish
[CRPM]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.

Gonzalez v. State                                                                                 Page 2